Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Threadgill on 4/15/2021

The application has been amended as follows: 
9.	(Currently Amended)	A service center comprising: 
a database storing information related to equipment services;
a server communicably connected to the database and configured to:
receive a message from a user device, wherein the message comprises information from a piece of equipment and a triggering event from the piece of equipment, wherein the information is identified from a barcode or a QR code that is generated in response to the triggering event, and wherein the piece of equipment halts in response to generating the barcode or the QR code; 
analyze the message and update the database with the received message; 
generate a return message, wherein the return message comprises at least a key, wherein the key in the message causes the piece of equipment to resume operation; and 
transmit the return message to the user device.
18.	(Currently Amended) 	A method for equipment service, the method comprising:
receiving a message from a user device, wherein the message comprises information from a piece of equipment and a triggering event from the piece of equipment, wherein the information is identified from a barcode or a QR code that is generated in response to the triggering event, and wherein the piece of equipment halts in response to generating the barcode or the QR code;
analyzing the message and updating a database with the received message;
generating a return message, wherein the return message comprises a key, wherein the key in the message causes the piece of equipment to resume operation; and
transmitting the return message to the user device.


Allowable Subject Matter
Claim(s) 1-21 is/are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach, in conjunction with other limitations as detailed in the independent claims, “wherein operation of the piece of equipment, that is functioning, halts in response to the triggering event and displaying of the barcode or QR code; and an input device configured to receive an input of a key, wherein operation of the piece of equipment resumes upon input of the key”.  Langsdorf teaches in the event of maintenance need or malfunction, a QR code is generated.  However, Langsdorf fails to teach the QR code is encoded with an event and also fails to teach a return message that causes the equipment to resume.  Although Jobin teaches the machine automatically halt for the operator to make adjustment, Jobin does not teach the equipment halts in response to the triggering event and displaying of the barcode or QR code".  Furthermore, Langsdorf does not clearly teaches an input device configured to receive an input of a key, wherein operation of the piece of equipment resumes upon input of the key.  Thus, there is lack of prima facie case of obviousness based on the prior art reference and the combined teachings cannot capture the gist of the invention.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887